                                                                                                                            FILED
                                                                                                                      U.S. DISTRICT COURT
AO 245H (Rev. 02/!8)    Judgment in a Criminal Case                                                               EASTERN DISTRICT ARKANSAS
                        Sheet I
                                                                                                                           JAf~ 2 5 2819


                                                             Eastern District of Arkansas
                                                                           )
               UNITED STATES OF AMERICA                                    )       .JUDGMENT IN A CRIMINAL CASE
                                    v.                                     )
                                                                           )
                          ALLEN WORLEY                                             Case Number: 4:18-CR- 590-BD-1
                                                                           )
                                                                           )       USM Number: 28156-045
                                                                           )
                                                                           )        Nicole Lybrand
                                                                           )       Defendant's Attorney
THE DEFENDANT:
Ill pleaded guilty to count(s)           1 of the Misdemeanor Information, a Class A Misdemeanor

0 pleaded nolo contendere to count(s)
    which was accepted by the court.
0 was found guilty on count(s)
    a tier a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                        Offense Endt•d               Count

 18 U.S.C. 1791 (a)(2)               Possession of a prohibited object by a prison inmate                     2/12/2018                    1




       The dclcndant is sentenced as provided in pages 2 through          _ _4___ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
0 The ddrndant has been found not guilty on count(s)
                                                                  ------------------------------~···--
0   Cuunt(s)                                             0   JS    0 arc dismissed on the motion of the United States.

         It is ordered that the defendant must notifv the United States attorney for this district within 30 days of any change of name. residence.
or mailing address until all tines, restitution, costs, and special assessments imposed by this judgment an.: fuflv paid. Iford(:'red to payrestitution.
the defendant must notify the corn1 and United States attorney of mate1ial changes in economic cireumstari'ees.

                                                                           1/22/2019
                                                                          Date of Imposition of Judgment



                                                                         ~/?~
                                                                          Signature of Judge




                                                                           Beth Deere, U.S. Magistrate Judge
                                                                          Name and Title of Judge




                                                                          Date
                                                                                        /2b·0
AO 2458 (Rev. 02/18) Judgment in Criminal Case
                     Sheet 2 - Imprisonment
                                                                                                         Judgment   Page __2__ of              4
 DEFENDANT: ALLEN WORLEY
 CASE NUMBER: 4:18-CR- 590-BD-1

                                                             IMPRISONMENT

            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:

  3 month(s) to run consecutive to the sentence being served. Upon completion there will not be a period of supervised release
  imposed.



     D The cout1 makes the following recommendations to the Bureau of Prisons:




     liZ!   The defendant is remanded to the custody of the United States Marshal.

     D The defendant shall surrender to the United States Marshal for this district:
            D   at                                 D a.m.       D    p.m.    011


            D   as notified by the United States Marshal.

     D The defendant shall smrender for service of sentence at the institution designated by the Bureau of Prisons:
            D   before 2 p.m. on

            D as notified by the United States Marshal.
            D   as notified by the Probation or Pretrial Services Office.



                                                                    RETURN
 I have executed this judgment as follows:




            Defendant delivered on                                                         to

 ,lt _ _ _ _ _ _ _ _ _ _ _ __                          with a ce11ified copy of this judgment.



                                                                                                      UNITED STATES MARSHAL


                                                                            By
                                                                                 -------D-c-EPc--U-T_Y_U_N_IT_E_D_S_''J-.A-T_E_S_M_A_R_S_'H_A_J__
                                                                                                                                               , ------
AO 245B (Rev. 02118)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                         Judgment -   Page   3      of        4
DEFENDANT: ALLEN WORLEY
CASE NUMBER: 4:18-CR- 590-BD-1
                                               CRIMINAL l\10NETARY PENALTIES
     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                     Assessment                    JVTA Assessment*                Fine                        Restitution
TOTALS             $ 25.00                       $ 0.00                          $ 0.00                      $ 0.00



D The determination of restitution is defeITed until           ----
                                                                           . An Amended Judgment in a Criminal Case (AO 245C) will be entered
     after such determination.

D The defendant must make restitution (including community restitution) to the follO\ving payees in the amount listed below.

     lfthe defendant makes a partial payment, each pavee shall receive an approximately propor_tioned payment, uplcss sp~ci_fied otherwise [n
     the pnority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nontederal v1ct11ns must be paid
     befi:.)re the United States is paid.

Name of Pavee                                                       Total Loss**               Restitution Ordered           Priority or Percentage




TOTALS                                $                         0.00           $ _ _ _ _ _ _ _o_.o_o_


 D     Restitution amount ordered pursuant to pica agreement $

 D     The defendant must pay interest on restitution and a fine of more than $2,500. unless the restitution or fine is paid in full before the
       tlfteenth day after the date of the judgment, pursuant to 18 U.S.C. § 36 I 2(t). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default. pursuant to 18 U.S.C. § 3612(g).

 D     The court detcnnined that the defendant does not have the ability to pay interest and it is ordered that:

       D the interest requirement is waived for the            D fine      D restin1tion.
       D the interest requirement for the           D fine      •      restitution is modified as follows:

 * .Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
 ** Findinl!s for the total amount ot losses arc required under Chapters J09A, l lO, l l 0A. and 113A of Title 18 for offenses comrnined on or
 after September 13. 1994, but before April 23, 1996.
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 6 -- Schedule of Payments

                                                                                                        Judgment    Page    4      of        4
DEFENDANT: ALLEN WORLEY
CASE NUMBER: 4:18-CR- 590-8D-1

                                                       SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A     ~    Lump sum payment of$           25.00              due immediately, balance due


           •      not later than                                 . or
           •      in accordance with    •    C,
                                                   •    D,   •    E, or    •   F below; or

B     D Payment to begin immediately (may be combined with                DC        0 D,or       D F below); or

C     D    Payment in equal        ______ (e.g., week~v. mo11thlv, quarterh) installments of S _ _ _ _ _ _ _ over a period of
                           (e.g.. months or years), to commence _____ (e.g.. 30 or 60 days/ after the date of this judgment; or

D     D Payment in equal           ______ (e.g., weekh·. month~v. quarter!,~ installments of $ _ _ _ _ _ _ _ over a period of
                           (e.g.. months or_vearsJ. to commence _____ (e.g. 30 or 60 days) after release from imprisonment to a
           term of supervision; or

E     •    Payment during the tenu of supervised release wi 11 commence within _ _ _ _ _ (e.g .. 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time: or

F     •    Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment. payment of criminal monetmy penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D     Joint and Several

      Defendant and Co-Defendant Names and Case Numbers (including defendant numhe,~, Total Amount Joint and Several Amount,
      and corresponding payee, if appropriate.




D     'I'he defendant shall pay the cost of prosecution.

O     The defendant shall pay the following court cost(s):

D     The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the following order: (1) assessmem, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, ( 7) JVT A assessment, (8) penalties. and (9) costs, including cost of prosecution and court costs.
